Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.

Remarks
	This Office Action is in response to applicant’s amendment filed on September 30, 2021, under which claims 1, 3-6, 8-11 and 13-15 are pending and under consideration. 

Response to Arguments
	Applicant’s amendments and arguments have overcome the previous § 101 rejection. Therefore, the previous § 101 rejection has been withdrawn. 
 	Applicant’s amendments have overcome the previous § 112 rejection. Therefore, the previous § 112 rejection has been withdrawn. 
The grounds of rejection under § 103 have been modified to account for applicant’s amendments. Additionally, some of the previous cited references have been replaced. 

Applicant argues that Edwards, paragraphs 81, 82, 103, 130, and 132 do not teach or suggest the limitations of “generating…prediction information including an assignment of a higher confidence level associated with a user taking the train within a future time period,” “determining…contextual insight information including a schedule change associated with the train,” and “automatically causing…a push notification to be sent to the first user device in response to determining the contextual insight information.”
The Examiner respectfully disagrees, and submits that Edwards teaches these limitations, as set forth in the rejection below. In summary, as shown in the text of FIG. 6, an occasion is described as “weekdays 5-9 AM, right before they begin their commute” (“When” field) and “where is my usual bus/train right now? ... If bus/train is delayed, amount of time delayed…suggestions for alternate route or next bus/train” (The “What” field). Therefore, FIG. 6 and the associated descriptions in [0130] teaches the prediction of “a user taking the train within a future time period,” and a “schedule change associated with the train.” Furthermore, push notifications are disclosed in [0106]: “pushing the offering to the customer” and [0133]: “the offering is pushed to the customer. See also Table 1, “Delivery Agent” description, which teaches a “Push Proxy Gateway,” which is a component that sends push notifications. Therefore, Applicant’s arguments are not persuasive.


Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities: 
In claims 1, 6 and 11, “first dimensionality” should be followed by a semicolon.
In claims 6 and 11, “transforming” (claim 6, line 6; claim 11, line 8) should be “transform”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2010/0262487 A1) (“Edwards”) in view of Ma et al., “Mining smart card data for transit riders’ travel patterns,” Transportation Research Part C: Emerging Technologies Volume 36, November 2013, Pages 1-12  (“Ma”) and Zheng et al., “Efficient Retrieval of Top-K Most Similar Users from Travel Smart Card Data,” 2014 IEEE 15th International Conference on Mobile Data Management, 2014, pp. 259-268 (“Zheng”).

As to claim 1, Edwards teaches a computerized method comprising: 
receiving, by a computing device [[0077]: “Contextual Marketing Platform (CMP) 357” as shown in FIG. 4], historic time-stamped location data associated with a first user, the historic time-stamped location data having a first dimensionality [[0081]: “CMP 357 is configured to receive various historical data from networked services providers about their customers, including customer profiles, billing records, usage data, purchase data, types of mobile devices, and the like.” That is, the CMP gathers historical data on customers (i.e., a first user). The data is time-stamped location data, as described in, e.g., FIG. 7 (listing the conditions of “Absolute Time” and “Absolute Location”). See also [0090] (“locations, movement patterns, historical usage trends, social graphing, and timing”); [0103] (“a trail of…locations, times”); and [0115]. The limitation of “having a first dimensionality” is met because it is implicit disclosed that the historical data has some dimensionality.]
determining, by the computing device, entity information for each of a plurality of entities based on the (historic time-stamped location data), [[0103]: “some individuals demonstrate repeatable patterns from which CMP 357 may identify individual timing and locations such as at home, at work, sleeping, commuting or traveling Here, the customers or their associated records may be regarded as a plurality of entities. See [0103]-[0105] in general, which teach determining customer information based on patterns.] the entity information including a likelihood of the first user taking a train within historic recurring time periods; [[0103] “…For example, a customer might be classified into various ethnographic groupings including, harried Commuter, east-coast train commuter.” The act of classifying a customer as a “train commuter” constitutes a determination of a likelihood of the first user taking a train within recurring time periods because a commuter commutes in recurring time periods. The example of a train commuter (a user who takes a train) is further described in the text in FIG. 6: “Where is my usual bus/train right now? ...bus/train location in time and space…” Regarding “likelihood” in particular, [0081] teaches that confidence levels are identified for each occasion (“…identify a plurality of confidence levels for the conditions for each occasion.”).]
receiving, by the computing device, current location data associated with the first user, the current location data being received after the historic time-stamped location data, the current location data including: [Abstract: “The customer's activities, location, time, social network activity, and events occurring in the world are also monitored”; [0082]: “CMP 357 monitors…real-time data from the networked services provider or external sources to detect or predict within a combination of a plurality of confidence levels, when an occasion is likely to occur for particular customers. Then, based on a detected or predicted occurrence of an occasion for a customer…” Furthermore, as shown in FIG. 7, an occasion condition may be various types of time (e.g., time of day), location (e.g., “Current Location (Lat / Long)”), and a relative location.] current measured time-stamped location data associated with the first user [Abstract: “customer’s activities, location, time…are also monitored.” Table 1, description of the Occasion Engine: “Monitoring of customer context (when and where).”] and current inferred time-stamped location data associated with the first data user; 2Application No. 15/449,550Docket No.: 2211365.00124US2 Amendment dated September 30, 2021After Final Office Action of April 2, 2021[Table 1, description of the Occasion Engine: “Monitoring of customer context…to identify and predict an occurrence of an occasion.” As shown in FIG. 8, the occasion can be a relative location.]
generating, by the computing device, prediction information based on a combination of the summary information and the current location data for a current time period, [[0082]: “predicted occurrence of an occasion for a customer…” reads on the limitation of “prediction information.” See also [0040]: “the networked services provider may…monitor for the occurrence of the target occasion, and, when it is detected/predicted, selectively present a product/service to the customer that is relevant to the target occasion” Note that the current location data is addressed above. With respect to summary information, see [0103]: “based on the ethnographic groupings and related patterns, various occasions may be identified with measurable conditions.”] the prediction information including an assignment of a higher confidence level [The limitation of “an assignment of a higher confidence level” is interpreted to cover a prediction that with some level of confidence or likelihood that is “higher” than no confidence or no likelihood (in other words, any increase in confidence or likelihood). Such a concept is taught by paragraph [0082], which teaches: “…predict within a combination of a plurality of confidence levels, when an occasion is likely to occur for particular customers.” See also [0130]: “Each of these conditions may have an associated level of confidence threshold useable to determine when an occurrence of the occasion is to be detected for an individual customer.”] associated with a user taking the train within a future time period; [[0130]: “FIG. 6, for example, shows one non-limiting, non-exhaustive example of an occasion and related conditions as.” As shown in the text of FIG. 6, an occasion is described as “weekdays 5-9 AM, right before they begin their commute” (“When” field) and “where is my usual bus/train right now?” (The “What” field). Therefore, [0130] and FIG. 6 teaches the prediction that a user will take a train.]
determining, by the computing device, contextual insight information based on a combination of the prediction information with at least one of [It is noted that “at least one of” denotes an alternate expression that is satisfied when any of the listed alternatives is satisfied] the current location data, [the limitation of “current location data” is taught for the reasons stated above] real time data, [[0082]: “real-time data from the networked services provider or external sources”] and contextual data, [[0082]: “based on a detected or predicted occurrence of an occasion for a customer, CMP 357 may select an offer targeted to the customer.…” The Examiner notes that either the detected or predicted occurrence, the targeted offer, or the combination of both may read on the limitation of “contextual sight information.” With respect to the alternate expression (“at least one of…”), the cited reference teaches “the current location data” (for the reasons noted above) and also teaches “contextual data” in the form of information gathered from networked services providers (block 502 in FIG. 5, as described in [0115], see parts quoted below)] the contextual insight information including a schedule change associated with the train and wherein: [Text in FIG. 6: “If bus/train is delayed, amount of time delayed…suggestions for alternate route or next bus/train”] the real time data includes a proximity of the train to a future location of the first user, [This phrase modifies “real time data,” which is only one of the items in the alternate expression denoted by “at least one of.” Since the item of “current location data” is satisfied, the alternate expression as a whole has been satisfied regardless of the further limitations for other items such as this one. Nonetheless, this feature is taught in the text of FIG. 6: “countdown until bus/train arrival at your stop,” which is a temporal proximity of the train to the stop, which is a future location because the user will be waiting at the stop.] and the contextual data is associated with an interaction between the first user and a first user device; [This phrase modifies “contextual data,” which is only one of the items in the alternate expression denoted by “at least one of.” Since the item of “current location data” is satisfied, the alternate expression as a whole has been satisfied regardless of the further limitations for other items such as this one. Nonetheless, the instantly recited feature is taught in [0029]: “telecommunications networked services providers have a unique position in a customer's communication chain…Therefore, they know whether the customer uses mobile internet services, roaming, perform searches, enables location tracking, as well as how connected a customer is to other customers.” See also [0115]: “Processing block 502 describes where Networked Services Providers' data for one or a plurality of telecommunications network services provider customers is received.” That is, data that is gathered is based on the user’s operations (i.e., interactions) with a device that is part of a telecommunications network.] and 
automatically causing, by the computing device, a push notification to be sent to the first user device in response to determining the contextual insight information. [[0106]: “if at least one offering has a likelihood of acceptance by the customer above the threshold, optimizer will provide the one or more offerings to the delivery agent for use in pushing the offering to the customer at the time of the occurrence of the occasion.” [0133]: “the offering is pushed to the customer.” See also Table 1, “Delivery Agent” description, which teaches a “Push Proxy Gateway,” which is a component that sends push notifications. For examples, see also FIG. 6, which describes the example of “suggest an alternate mode of transportation.”] 
Edwards does not explicitly teach:
(1)	“transforming, by the computing device, the historic time-stamped location data into a set of extracted features having a second dimensionality less than the first dimensionality, wherein the set of extracted features includes one or more of time series data, categorical data, numerical data, or Boolean data” and the related limitation that the entity information is determined “based on the extracted features”; 
(2)	“assigning, by the computing device, a plurality of scores to each pair of entities among the plurality of entities, the plurality of scores measuring a plurality of types of similarities between the pair of entities, the plurality of types of similarities including one or more of a commute time similarity, a map trajectory similarity, or a venue type similarity”;
(3)	“clustering, by the computing device, using unsupervised machine learning, the plurality of entities into one or more clusters of entities based on the plurality of scores”; and
(4)	“generating, by the computing device, using unsupervised machine learning, summary information for each of the one or more clusters based on the entity information”;
Ma, in an analogous art teaches limitations (1), (3) and (4) listed above. Ma generally relates to “an efficient and effective data-mining procedure that models the travel patterns of transit riders” (abstract) and is therefore in the same field of endeavor as the claimed invention, namely behavioral analysis.
In particular, Ma teaches: “transforming, by the computing device, the historic time-stamped location data” [§ 2, paragraph 1 teaches a base set of raw data: “Key information stored in the database therefore includes smart card ID, route number, driver ID, transaction time, remaining balance, transaction amount, boarding stop (for distance-based fare buses only), and alighting stop (for distance-based fare buses only). Data on more than 16 million smart card transactions are generated every day, of which 52% are from flat-rate bus riders.”] into a set of extracted features having a second dimensionality less than the first dimensionality [Abstract: “Transit riders’ trip chains are identified based on the temporal and spatial characteristics of their smart card transaction data.” § 3.1 (“Trip chain generation”): “A trip chain is defined as a series of trips made by a traveler on a daily basis and is considered a useful way to demonstrate travelers’ behaviors.” The trip chain includes various features, shown in Table 1, which shows “trip chain examples extracted from the study data” (§ 3.1, paragraph 3). The trip chain recues the variables of the original raw data, thereby satisfying the limitation of “a second dimensionality less than the first dimensionality.” For example, § 3.1, paragraph 3 teaches: “For each Card ID, the first trip’s boarding time (First Boarding Time) and the last trip’s alighting time (Last Alighting Time) are associated with that Chain ID. Route Sequence refers to the routes the rider took and Stop ID Sequence refers to the boarding and alighting stop IDs for distance-based fare buses.” That is, the raw data is processed so that certain data variables are discarded. In particular, the extracted data has a single set of boarding/alighting times for a single trip chain and the route number and boarding stops of multiple transactions are reduced into a single variable sequence variable. Additionally, other variables such as remaining balance were discarded. This process can also be characterized as summarizing into a set of extracted features, similar to the description of dimensionality reduction described in [0040] of the instant specification (“summarize one or many individuals (or users)”).] “wherein the set of extracted features includes one or more of time series data, categorical data, numerical data, or Boolean data” [as shown in Table 1, boarding/alighting times are numeric data, while route/stop ID sequence is categorical data].
Ma further teaches that entity information is determined “based on the extracted features” [Abstract: “…analyzes the identified trip chains to detect transit riders’ historical travel patterns and the K-Means++ clustering algorithm and the rough-set theory are jointly applied to cluster and classify travel pattern regularities.” Either the historical travel patterns, the travel pattern regularities, or both may correspond to the entity information.]
Ma further teaches clustering, by the computing device, using unsupervised machine learning, the plurality of entities into one or more clusters of entities based on (a) plurality of scores [§ 3.2, paragraph: “Once the trip chain info has been constructed, the travel pattern for each transit rider is further investigated through clustering the trip chains….To retrieve these hidden and repeated travel patterns in an efficient manner, the density-based spatial clustering of application with noise (DBSCAN) algorithm was therefore adopted.” Note that DBSCAN is a clustering algorithm, and clustering is an unsupervised learning method that separates the data points into several specific bunches or groups. With respect to the limitation of a “plurality of scores” in general, the determination of whether a sample record falls within the ɛ distance in DBSCAN clustering can be regarded as a score. It is noted that the specific “plurality of scores” in the instant claim is taught by the further reference discussed below.] and “generating, by the computing device, using unsupervised machine learning, summary information for each of the one or more clusters based on the entity information” [Abstract: “The Density-based Spatial Clustering of Applications with Noise (DBSCAN) algorithm then analyzes the identified trip chains to detect transit riders’ historical travel patterns”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Edwards and Ma by modifying the method of Edwards to include the further operations of (1) “transforming, by the computing device, the historic time-stamped location data into a set of extracted features having a second dimensionality less than the first dimensionality, wherein the set of extracted features includes one or more of time series data, categorical data, numerical data, or Boolean data” such that the entity information is determined “based on the extracted features”; (2) “clustering, by the computing device, using unsupervised machine learning, the plurality of entities into one or more clusters of entities based on [a] plurality of scores”; and (3) “generating, by the computing device, using unsupervised machine learning, summary information for each of the one or more clusters based on the entity information.” The motivation for doing so would have been to analyze data to create a better understanding of transit riders’ behavior and thus potentially improve public transit systems (§ 5.5, paragraph 1: “leveraging smart card data to create a better understanding of transit riders’ behavior and thus potentially improve public transit systems”), particularly to the effect of implementing feature extraction and clustering to “detect transit riders’ historical travel patterns” (abstract).
Zheng, in an analogous art, teaches the remaining “assigning…” limitation. Zhang generally relates to “understanding the dynamics of human daily mobility patterns” and “measuring user similarity for behavior analysis.” Therefore, Zheng is in the same field of endeavor as the claimed invention, namely behavioral analysis.
In particular, Zheng teaches “assigning, by the computing device, a plurality of scores to each pair of entities among the plurality of entities, the plurality of scores measuring a plurality of types of similarities between the pair of entities” (§ III.A: “Travel Spatial Similarity”), definition 4: “A user q is said to be spatially similar to a user t if Sq contains some (or all) common visiting stations with St,” and § III.B (“Travel Temporal Similarity”), definition 5: “A user q is said to be temporally similar to a user p at a specific station if the time distribution hq overlaps with hp.” It is noted that these two similarities are combined into a spatial-temporal similarity (§ III.C), but they are distinct similarity measures. The definition of the combined spatial-temporal similarity function is the two combined together. In Zheng, the “entities” are vectors representing users.] “the plurality of types of similarities including one or more of a commute time similarity, a map trajectory similarity, or a venue type similarity” [The “Travel Temporal Similarity” noted above corresponds to a commute time similarity since the temporal similarity is in the context of the use of stations.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Edwards and Ma with the teachings of Zheng by modifying the combination of Edwards and Ma to include the further operation of “assigning, by the computing device, a plurality of scores to each pair of entities among the plurality of entities, the plurality of scores measuring a plurality of types of similarities between the pair of entities, the plurality of types of similarities including one or more of a commute time similarity, a map trajectory similarity, or a venue type similarity” and such that the plurality of scores are used as a basis for the clustering, so as to arrive at each and every limitation of the instant claim. The motivation for doing so would have been to utilize metrics that measure life patterns of individuals (see § III.A: “The life pattern reflects the regularity of individuals, thus helping people better understand their way of life. One significant part of individual life pattern is the travel range” and § III.B: “Temporal mobility is the other significant component of individual life pattern.”). 

As to claim 3, the combination of Edwards, Ma, and Zheng teaches the computerized method of claim 1, further comprising 
transforming, by the computing device, the historic time-stamped location data into at least one of: [It is noted that “at least one of” denotes an alternate expression that is satisfied when any of the alternatives are satisfied.] time series data including at least one of time spent at home, time spent at work, a distance from home over time, a distance from work over time;  [Edwards, [0103]: “CMP 357 may identify individual timing and locations such as at home, at work, sleeping, commuting or traveling.”] categorical data including at least one of a visit to a restaurant, a visit to a park, a weather condition; numerical data including at least one of a number of different places visited and an outside temperature; and Boolean data. [[0103]: “a customer may then be classified into one or more ethnographic groupings.” Whether a customer belongs to a particular ethnographic group constitutes Boolean data.] 

As to claim 4, the combination of Edwards, Ma, and Zheng teaches the computerized method of claim 1, wherein the time-stamped location data is associated with data collected by a location tracking device, [[0029]: “Such unique position enables networked services providers to track time usage, location, type of communications used, roaming, and other direct product/service usage indicators.” [0065]: “Optional GPS transceiver 264 can determine the physical coordinates of client device 200 on the surface of the Earth.”] and the time-stamped location data include at least one of: [It is noted that “at least one of” denotes an alternate expression that is satisfied when any of the alternatives are satisfied.] a user transaction; [[0089]: “Purchase Data: Billing summary data and content purchases provide a view of current ownership, historical purchase trends, and timing of purchases”] a manual check-in by the first user; a distance from a timed location point to a location associated with the time-stamped location data; and weather information associated with the time-stamped location data. [[0027]: “a customer's activities, location, a time, social network activities, events occurring in the world, including but not limited to news, sports, weather, stocks, and traffic, and the like.”] 

As to claim 5, the combination of Edwards, Ma, and Zheng teaches the computerized method of claim 1, wherein: 
the real-time data further includes a condition associated with at least one of the current location of the first user and the future location of the first user, the condition including at least one of weather, a traffic pattern, a train schedule, and a restaurant proximity and availability, presence of a second user, time since a prior visit to the current location, and news events; [[0027]: “Then a customer's activities, location, a time, social network activities, events occurring in the world, including but not limited to news, sports, weather, stocks, and traffic, and the like, are monitored to detect the occurrence of an occasion in which to present the customer an offer.” It is also noted that the entire alternate expression “at least one of the current location data, real time data, and contextual data” is already satisfied by “the current location data,” regardless of whether this instant dependent-claim limitation is satisfied by the cited art.] and 
the interaction between the first user and a first user device includes a number of push notifications accessed by the first user on the first user device. [[0082]: “the given threshold is selected for each customer based on the customer's previous purchases for similar products/services, and the like.” [0121]: “This value may be determined using a variety of analytics of the customer's behaviors, buying patterns, including prior purchases when previously provided an offering or the like for similar products/services.” Since there are multiple previous interactions, the cited art is deemed to teach “a number of push notifications accessed. It is also noted that the entire alternate expression “at least one of the current location data, real time data, and contextual data” is already satisfied by “the current location data,” regardless of whether this instant dependent-claim limitation is satisfied by the cited art.]
As to claims 6 and 8-10, these claims are directed a non-transitory computer readable medium for operations that are the same or substantially the same as those recited in claims 1 and 3-5. Therefore, the rejections made to claims 1 and 3-5 are applied to claims 6 and 8-10, respectively.
Additionally, Edwards teaches a non-transitory computer readable medium having executable instructions operable to cause an apparatus… [[0066]: “Mass memory 230 includes a RAM 232, a ROM 234, and other storage means. Mass memory 230 illustrates another example of computer readable storage media for storage of information such as computer readable instructions, data structures, program modules, or other data. Computer readable storage media may include volatile, nonvolatile, removable, and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data.”]

As to claims 11 and 13-15, these claims are directed a non-transitory computer readable medium for operations that are the same or substantially the same as those recited in claims 1 and 3-5. Therefore, the rejections made to claims 1 and 3-5 are applied to claims 11 and 13-15, respectively.
Additionally, Edwards teaches a computing device for determining patterns in user activity thereby providing the user contextual information based on the patterns, [[0055]: “devices that may operate as CMS 106 include…”] the computing device comprising: data storage; [[0066]: “Mass memory 230 includes a RAM 232, a ROM 234, and other storage means. Mass memory 230 illustrates another example of computer readable storage media for storage of information such as computer readable instructions, data structures, program modules, or other data. Computer readable storage media may include volatile, nonvolatile, removable, and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data.”] and a processor in communication with the data storage, and configured to run a module stored in memory that is configured to cause the processor to… [[0055]: “devices that may operate as CMS 106 include, but are not limited to personal computers, desktop computers, multiprocessor systems, microprocessor-based or programmable consumer electronics, network PCs, servers, network appliances, and the like.”]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been made of record. These reference depict the state of the art.
US 20150051948 A1 (Aizono) teaches behavioral attribute analysis involving the clustering of scene vectors, which are vectors that represent a fixed cycle of time and include features extracted from raw data. The scene vectors have features populated with values that represent various activities of a person during a day.
US 20110166936 A1 (Dixon) teaches predictive techniques in transit alerting, including the analysis of routes to identify ridership patterns, the identification of information (e.g., “information from train and/or bus location and/or next stop systems”), and the use of transit alerts. 
US 20150046083 A1 (Maitra) teaches a dynamic ETA and STA transportation system that may transmit updates of the ETA at the destination for the bus 110 to various systems. The delay at the closest stop is determined for example by estimating the ATA at the closest stop and subtracting the estimated ATA from the STA at the closest stop.
US 20150262430 A1 (Farrelly) teaches push notifications for a transport service. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124